Citation Nr: 1518925	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  10-22 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, posttraumatic stress disorder (PTSD), and insomnia.

3.  Entitlement to service connection for a left leg condition.

4.  Entitlement to a rating in excess of 20 percent for duodenal ulcer with gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to April 1989.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, in April 2008 and June 2014.  In December 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).

In light of the evidence of record and Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the Veteran's claims for service connection for depression, PTSD, and insomnia as a claim for service connection for an acquired psychiatric disorder.

The issues of the Veteran's entitlement to service connection for migraine headaches, an acquired psychiatric disorder, and a left leg condition were previously before the Board in May 2014, at which time they were remanded for further development.  In accordance with the remand directives, the RO made reasonable efforts to obtain records of the Veteran's treatment at Tift Regional Medical Center and issued a Supplemental Statement of the Case (SSOC) with regard to his claims for migraine headaches and an acquired psychiatric disorder.  The RO did not, however, undertake the following actions in accordance with the remand directives: issue a Statement of the Case (SOC) concerning the Veteran's claim for service connection for a left leg condition, or provide an adequate examination to determine the nature and etiology of any present psychiatric disorder.  Thus, the Board finds that another remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

In addition, in July 2014, the Veteran submitted a timely notice of disagreement with the June 2014 rating decision that denied the Veteran's claim for an increased rating for his service-connected duodenal ulcer with GERD.  To date, an SOC has not been issued with regard to this claim.  The Board notes that the filing of a notice of disagreement confers jurisdiction on the Board and the claim remains pending in the absence of an SOC.  See 38 U.S.C.A. § 7105(a) (West 2014).  Thus, the Board finds that this issue must be remanded for issuance of an SOC.  See generally Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, a remand of the Veteran's claims is necessary to ensure that due process is followed and that there is a complete record upon which to decide those claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  A remand is necessary to provide the Veteran with SOCs and provide an adequate psychiatric examination.

As noted previously, the filing of a notice of disagreement confers jurisdiction on the Board and the next step is for the agency of original jurisdiction to issue an SOC.  Manlincon, 12 Vet. App. at 238.  Thus, the RO must issue an SOC with regard to the issue of the Veteran's entitlement to an increased rating for duodenal ulcer with GERD.  In addition, the RO must issue an SOC with regard to the Veteran's claim of entitlement to service connection for a left leg condition, as initially instructed in the Board's May 2014 remand.

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, the May 2014 remand directives instructed VA to provide an examination and instructed the examining clinician to do the following: acknowledge and discuss the Veteran's reports of his in-service experiences and discuss whether it is at least as likely as not that any currently diagnosed non-PTSD psychiatric disorder was caused or aggravated by his service-connected disabilities.

In October 2014, a VA clinician examined the Veteran and reported that the Veteran has an unspecified anxiety disorder, paranoid personality disorder, and stimulant (cocaine) use disorder, but does not currently have PTSD.  The examiner noted the following PTSD stressor: "Veteran perceived he was in danger in Greece and in Germany due to people chasing him (protestors) and because of racism."  Based on this information, the examiner reported that the Veteran's stressor is inadequate to support a diagnosis of PTSD, the stressor is not related to the Veteran's fear of hostile military or terrorist activity, and the stressor is not related to personal assault.  Notably, however, the examination report and multiple VA treatment records document the Veteran's report that he developed PTSD due to the following stressor: being responsible for guarding nuclear warheads in Greece where he was stationed at a NATO camp, which was under constant threat of attack by terrorist forces and where he was treated in a continuously hostile manner.

The Board notes that the Veteran is competent to report on that of which he has personal knowledge and that this report is credible, as his service records indicate that he served in Greece.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).  Thus, the Board finds that the October 2014 examiner provided an opinion regarding whether the Veteran's stressor statement is sufficient to support a PTSD diagnosis based on an incomplete stressor statement.  Accordingly, the Board also finds that the October 2014 opinion regarding whether the Veteran has PTSD is inadequate and VA must obtain an addendum opinion as to this issue.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

In addition, review of the October 2014 examination report indicates that the examiner failed to discuss whether it is at least as likely as not that any currently diagnosed non-PTSD psychiatric disorder (unspecified anxiety disorder, paranoid personality disorder, and stimulant use disorder) was caused or aggravated by his service-connected disabilities, as directed by the Board's May 2014 remand.  An opinion as to this issue must also be obtained on remand.

During his December 2013 hearing, the Veteran endorsed that he believes that his psychological problems, PTSD, insomnia, and migraine headaches are related conditions.  Thus, the Board finds that the claims on appeal are inextricably intertwined and adjudication of the claim for migraine headaches must be deferred until the requested development is completed.  See Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)).

Accordingly, the case is REMANDED for the following action:

1.  With respect to his claims of entitlement to service connection for a left leg condition and entitlement to an increased rating for service-connected duodenal ulcer with GERD, issue SOCs to include notification of the need to timely file a substantive appeal to perfect his appeal concerning these issues.  Thereafter, allow the Veteran the requisite period of time for a response.

2.  Obtain an addendum opinion concerning the nature and etiology of any present psychiatric disorder.  This opinion should be provided by the physician who examined the Veteran in October 2014, if possible.

The clinician should review the claims file and note that such review has been completed.  The clinician is asked to comment on any relevant VA or private treatment records in his or her report.  A diagnosis of PTSD must be ruled in or excluded based on the Veteran's reported in-service stressors, to include being responsible for guarding nuclear warheads in Greece where he was stationed at a NATO camp, being under constant threat of attack by terrorist forces, and the threat of hostility by the local population.

The examiner must also state whether it is at least as likely as not that the Veteran has a psychotic disorder that is related to or had it onset in service, or became manifest within one year of his discharge from active duty.

Additionally, the clinician should discuss whether it is at least as likely as not that any other currently diagnosed psychiatric disorder was caused or aggravated by the Veteran's service-connected disabilities.

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in a report.  

Please note that a clinician's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  As such, if the clinician is unable to offer an opinion, it is essential that he or she provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

